—In a proceeding pursuant to Election Law § 16-102 to invalidate a petition designating Abdur Rahman Farrakhan as a candidate in a primary election to be held on September 11, 2001, for the nomination of the Democratic Party as its candidate for the public office of Member of the City Council, City of New York, for the 41st Council District, the appeal is *465from a final order of the Supreme Court, Kings County (Barasch, J.), dated August 16, 2001, which, after a hearing, granted the petition.
Ordered that the final order is affirmed, without costs or disbursements.
A hearing court’s assessment of the credibility of witnesses is entitled to substantial deference as it had the advantage of seeing and hearing the witnesses (see, McGuirk v Mugs Pub, 250 AD2d 824). Based upon the credibility of the witnesses, the Supreme Court determined that the address which Abdur Rahman Farrakhan listed on the designating petition was not one of his residences. We perceive no reason to disturb that determination on appeal. O’Brien, J. P., Altman, Friedmann, Florio and McGinity, JJ., concur.